Citation Nr: 0925902	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  02-08 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

2.  Entitlement to service connection for a right shoulder 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

3.  Entitlement to service connection for a left shoulder 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

4.  Entitlement to service connection for a right hand 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

5.  Entitlement to service connection for a left hand 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

6.  Entitlement to service connection for a right ankle 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

7.  Entitlement to service connection for a left ankle 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

8.  Entitlement to service connection for a circulatory 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

9.  Entitlement to service connection for a sleep disorder, 
to include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 
1985, from September 1990 to March 1991, and from June 1996 
to October 1996.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO).  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations from September 1990 to March 1991.

2.  The medical evidence of record shows that the Veteran has 
a current diagnosis of a psychiatric disorder which is 
directly related to military service.

3.  The medical evidence of record does not show that the 
Veteran has a right shoulder disorder that is related to his 
military service, to include as due to an undiagnosed 
illness.

4.  The medical evidence of record does not show that the 
Veteran's has a left shoulder disorder that is related to 
military service, to include as due to an undiagnosed 
illness.

5.  The medical evidence of record does not show that the 
Veteran has a right hand disorder that is related to his 
military service, to include as due to an undiagnosed 
illness.

6.  The medical evidence of record does not show that the 
Veteran has a left hand disorder that is related to his 
military service, to include as due to an undiagnosed 
illness.

7.  The medical evidence of record does not show that the 
Veteran has a right ankle disorder that is related to his 
military service, to include as due to an undiagnosed 
illness.

8.  The medical evidence of record does not show that the 
Veteran has a left ankle disorder that is related to his 
military service, to include as due to an undiagnosed 
illness.

9.  The medical evidence of record does not show that the 
Veteran has a circulatory disorder that is related to his 
military service, to include as due to an undiagnosed 
illness.

10.  The medical evidence of record shows that the Veteran's 
currently diagnosed sleep disorder is a symptom of his 
psychiatric disorder, and not due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  A right shoulder disorder was not incurred in or 
aggravated by active military service, to include as due to 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

3.  A left shoulder disorder was not incurred in or 
aggravated by active military service, to include as due to 
an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

4.  A right hand disorder was not incurred in or aggravated 
by active military service, to include as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

5.  A left hand disorder was not incurred in or aggravated by 
active military service, to include as due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2008).

6.  A right ankle disorder was not incurred in or aggravated 
by active military service, to include as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

7.  A left ankle disorder was not incurred in or aggravated 
by active military service, to include as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

8.  A circulatory disorder was not incurred in or aggravated 
by active military service, to include as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2008).

9.  A sleep disorder was not incurred in or aggravated by 
active military service, to include as due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
March 2002 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in 
December 2003 and April 2005, after which the claims were 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations were provided to the Veteran in connection with 
his claims.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

VA is authorized to compensate any Persian Gulf Veteran with 
a chronic disability resulting from an undiagnosed illness, 
or combination of undiagnosed illnesses, which became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more within a presumptive period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002). 

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  
This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; and (12) 
abnormal weight loss.  Id. 

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

The Veteran served in the Southwest Asia theater of 
operations from September 1990 to March 1991.

Neuropsychiatric Disorder

The Veteran's service treatment records are negative for any 
diagnosis of a neuropsychiatric disorder.

After separation from military service, a September 1999 VA 
mental disorders examination report stated that the Veteran's 
claims file had been reviewed.  After a review of the 
Veteran's history and a mental status examination, the 
diagnosis stated that the Veteran did not have a psychiatric 
disorder.

A September 1999 VA neurological disorders examination report 
stated that the Veteran's claims file was not available.  
After physical examination, the diagnosis was tension 
headaches.

A May 2001 VA general medical examination stated that the 
Veteran's claims file was not available.  After a review of 
the Veteran's complaints and a physical examination, the 
impression was "clinically no abnormality detected."

A March 2004 VA neurological examination report stated that 
after physical examination, the diagnosis was normal 
neurological examination.

An April 2006 VA psychological examination report reviewed in 
detail the Veteran's complaints and reported social and 
medical history.  The examiner stated that there were 
inconsistencies in the Veteran's reported medical history 
when compared to his actual presentation.  The examiner 
stated that

[i]t was not my impression that the 
gentleman is malingering intentionally, 
but I do have some concerns about 
psychosomatic factors . . . He 
believes . . . that he was exposed to 
some element that later caused medical 
problems, that is, problems with joint 
swelling and pain and memory 
impairment. . . . I had no indication, 
nor did the later psychiatry technician 
who tested him, of any deliberate 
malingering or symptoms exaggeration.  I 
do have a strong suspicion of 
psychosomatic factors contributing 
excessively to his presentation. . . . 
The patient's profile is consistent with 
psychosomatic contribution to both his 
mental health and physical 
complaints. . . . I do not believe he is 
necessarily deliberately malingering but 
there are strong psychosomatic 
contributions to his presentation.

The Axis I diagnosis was somatoform disorder, not otherwise 
specified.  The examiner concluded that the Veteran "is 
actually demonstrating some psychosomatic problems consistent 
with a diagnosis of somatoform disorder."

An October 2006 VA mental disorders examination report stated 
that the Veteran's claims file had been reviewed.  After a 
review of the Veteran's social, military, and medical 
history, a psychiatric examination was conducted.  The Axis I 
diagnoses were somatization disorder and dysthymic disorder, 
late onset.  A subsequent December 2006 addendum to the 
October 2006 VA mental disorders examination report sated 
that the "Veteran's change in functional status are deemed 
to be directly related to his military service during the 
Persian Gulf War."

The medical evidence of record shows that the Veteran has a 
current diagnosis of a psychiatric disorder which is directly 
related to military service.  While the Veteran's service 
treatment records are negative for a diagnosis of a 
psychiatric disorder and a September 1999 VA mental disorders 
examination report found no psychiatric disorder, the April 
2006 VA psychological examination report and the October 2006 
VA mental disorders examination report both included full 
mental status examinations after detailed reviews of the 
Veteran's history.  Both of these reports found that the 
Veteran had a current diagnosis of a psychiatric disorder.  
In addition, the October 2006 VA mental disorders examination 
report stated that the Veteran's claims file had been 
reviewed, and a December 2006 addendum to the report written 
by the same examiner who conducted the October 2006 
examination stated that the Veteran's "change in functional 
status" was "directly related to his military service 
during the Persian Gulf War."  There is no medical evidence 
of record which provides an etiological opinion which 
contradicts the December 2006 addendum.  Accordingly, the 
medical evidence of record shows that the Veteran's currently 
diagnosed psychiatric disorder is directly related to 
military service.  As such, service connection for a 
psychiatric disorder is warranted.

Right and Left Shoulder Disorders

The Veteran's service treatment records show that in December 
1983 the Veteran complained of pain in his left triceps area.  
After physical examination, the assessment was painful 
triceps muscle.  In a February 1984 medical report, the 
Veteran complained of pain in his right shoulder.  After 
physical examination, the assessment was rule out muscle 
strain to right shoulder.  A second February 1984 medical 
report gave an assessment of right shoulder strain.  A third 
February 1984 medical report gave an assessment of right 
acromioclavicular joint strain.

After separation from military service, a September 1999 VA 
joints examination report did not note any shoulder 
complaints, symptoms, or diagnoses.  A September 1999 VA x-
ray examination report dated the same day stated that views 
of the Veteran's left shoulder showed no evidence of bone, 
joint or soft tissue abnormality.

A May 2001 VA joints examination report stated that the 
Veteran complained of bilateral shoulder pain.  On physical 
examination of the Veteran's shoulders, no abnormalities were 
noted except for bilateral limitation of external rotation to 
60 degrees.  The diagnosis was status post ligament damage of 
both shoulders.  The examiner noted that a "final 
diagnosis" would be provided after all diagnostic studies 
were complete.  A May 2001 VA x-ray examination report dated 
the same day stated that views of the Veteran's bilateral 
shoulders showed no fracture, dislocation or other 
significant bone, joint, or soft tissue abnormality in either 
shoulder.

A March 2004 VA joints examination report stated that the 
Veteran complained of shoulder pain for the previous 4 years.  
On physical examination of the Veteran's shoulders, no 
abnormalities were noted except for bilateral limitation of 
external rotation to 60 degrees.  The diagnosis was 
arthralgia of both shoulders.  The examiner noted that a 
"final diagnosis" would be provided after all diagnostic 
studies were complete.  A March 2004 VA x-ray examination 
report dated the same day stated that views of the Veteran's 
bilateral shoulders showed no fracture, dislocation or other 
significant bone, joint, or soft tissue abnormality in either 
shoulder.  Views of the right shoulder showed "some bony 
prominence on the dorsal aspect of the distal end of the 
right clavicle, possible the result of an old trauma."

A March 2006 VA orthopedic and musculoskeletal examination 
report stated that the Veteran's claims file had been 
reviewed.  The Veteran complained of bilateral shoulder pain.  
On physical examination of the Veteran's shoulders, no 
abnormalities were noted except for right shoulder limitation 
of internal rotation to 80 degrees and left shoulder 
limitation of external rotation to 70 degrees and internal 
rotation to 60 degrees.  The diagnoses were normal right 
shoulder and left shoulder impingement syndrome.  The 
examiner stated that the Veteran was limited in lifting heavy 
weight and above shoulder activity in his left arm, but there 
was otherwise no evidence of any additional limitation either 
due to pain, further loss of motion, incoordination, 
weakness, flare-up, or lack of endurance after repetitive 
motion.  March 2006 VA x-ray examination report dated the 
same day stated that views of the Veteran's bilateral 
shoulders were obtained and compared to the results from 
March 2004.  The report noted no significant degenerative 
changes and no evidence of fracture or dislocation.

A February 2008 VA joints examination report stated that the 
Veteran's claims file had been reviewed.  The examiner noted 
the Veteran's in-service left triceps injury and his 
post-service medical records and personal "pain log."  The 
examiner stated that the Veteran's left shoulder impingement 
was not due to his pulled triceps muscle during military 
service.

[T]he [V]eteran began having consistent 
complaints of left shoulder pain in 2001 
(based on his pain diary), 18 years after 
his triceps muscle pull in 1983. . . .  
His present left shoulder impingement is 
not due to a muscle pull that happened in 
1983.  There was no chronicity with 
shoulder complaints and muscle pulls are 
normally self limiting and healing.

The medical evidence of record does not show that the Veteran 
has a current diagnosis of a right shoulder disorder.  The 
September 1999 VA joints examination report did not note any 
right shoulder disorder.  While the May 2001 VA joints 
examination report gave a diagnosis of status post ligament 
damage of the right shoulder, the examiner specifically 
stated that the diagnosis would not be final until after 
further diagnostic studies were completed.  These studies 
included an x-ray examination conducted later that day which 
showed no right shoulder abnormality.  Similarly, while the 
March 2004 VA joints examination report gave a diagnosis of 
arthralgia of the right shoulder, the examiner also 
specifically stated that the diagnosis would not be final 
until after further diagnostic studies were completed.  These 
studies also included an x-ray examination conducted later 
that day, which found no abnormalities except for "some bony 
prominence on the dorsal aspect of the distal end of the 
right clavicle."

While this finding does indicate the existence of a right 
shoulder disorder, a subsequent March 2006 x-ray examination 
report once again viewed the Veteran's right shoulder and 
specifically compared the findings to those made in March 
2004.  That report found no abnormalities and specifically 
stated that there were no significant degenerative changes.  
After physical examination, the March 2006 VA orthopedic and 
musculoskeletal examination report dated the same day stated 
that the Veteran's right shoulder was normal.  Accordingly, 
the preponderance of the medical evidence of record shows 
that the Veteran does not have a current diagnosis of a right 
shoulder disorder.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Here, the preponderance of the medical evidence 
of record does not show that the Veteran has a current 
diagnosis of a right shoulder disorder.

The medical evidence of record does not show that the 
Veteran's currently diagnosed left shoulder disorder is 
related to military service.  While the Veteran's service 
treatment records show a left triceps injury, there is no 
evidence of a specific left shoulder disorder during military 
service.  In addition, while the Veteran has a current 
diagnosis of a left shoulder disorder, there is no medical 
evidence of record that it was diagnosed prior to May 2001, 
approximately 5 years after the Veteran's last separation 
from active military service.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  In 
addition, the only medical evidence of record which provides 
an etiological opinion with regard to the Veteran's left 
shoulder disorder is the February 2008 VA joints examination 
report, which stated that the Veteran's left shoulder 
disorder was not related to military service.

The Veteran also claims that his right and left shoulder 
disorders are related to an undiagnosed illness that occurred 
due to his service in the Persian Gulf.  However, there is no 
medical evidence of any kind that the Veteran's currently 
diagnosed left shoulder disorder cannot be attributed to any 
known clinical diagnosis.  In fact, the Veteran's left 
shoulder disorder has been clinically diagnosed as several 
different disorders, including the current diagnosis of left 
shoulder impingement.  The inability of the medical 
professionals to agree on a single diagnosis for, or to 
determine the exact cause of, the left shoulder disorder is 
not analogous to an inability to provide a diagnosis of any 
kind.  Thus, the existence of a diagnosis for the Veteran's 
left shoulder disorder firmly rules out the possibility of it 
being a symptom of an undiagnosed illness.  See 38 C.F.R. 
§ 3.317.

Similarly, the Veteran's lack of a current right shoulder 
disorder is not analogous to an undiagnosed right shoulder 
disorder.  An undiagnosed disorder requires the existence of 
symptoms and abnormalities, but which cannot be attributed to 
a known disease or injury.  In this case, the preponderance 
of the medical evidence of record shows that the Veteran's 
right shoulder is normal.  As such, it does not meet the 
criteria for the symptom of an undiagnosed illness.  See Id.  
In addition, as noted above, multiple medical reports have 
stated that many of the Veteran's physical complaints are in 
fact symptoms of his currently diagnoses psychiatric 
disorder.  As such, the medical evidence of record indicates 
that any symptoms that do exist but do not have a current 
diagnosis are more properly associated with the Veteran's 
currently diagnosed psychiatric disorder than with an 
undiagnosed illness.

The Veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of a right shoulder disorder 
or that his currently diagnosed left shoulder disorder is 
related to military service or is the symptom of an 
undiagnosed illness.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that he 
has a current diagnosis of a right shoulder disorder or that 
his currently diagnosed left shoulder disorder is related to 
military service or is the symptom of an undiagnosed illness.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, the 
preponderance of the medical evidence of record does not show 
that the Veteran has a current diagnosis of a right shoulder 
disorder or that his currently diagnosed left shoulder 
disorder is related to military service or is the symptom of 
an undiagnosed illness.  As such, service connection for 
right and left shoulder disorders is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


Right and Left Hand Disorders

The Veteran's service treatment records show that in February 
1984 the Veteran complained of decreased strength in his 
right hand.  In a March 1985 medical report, the Veteran 
complained of left thumb pain for the previous day since 
closing a door on it.  After physical examination, the 
assessment was soft tissue and nail trauma.

After separation from military service, a September 1999 VA 
joints examination report did not note any hand complaints, 
symptoms, or diagnoses.

A May 2001 VA joints examination report stated that the 
Veteran complained of bilateral hand pain.  On physical 
examination of the Veteran's hands, no abnormalities were 
noted.  The diagnosis was status post ligament damage of both 
hands.  The examiner noted that a "final diagnosis" would 
be provided after all diagnostic studies were complete.  A 
May 2001 VA x-ray examination report dated the same day 
stated that views of the Veteran's bilateral hands showed no 
fracture, dislocation or other significant bone, joint, or 
soft tissue abnormality in either hand.

A March 2004 VA joints examination report stated that the 
Veteran complained of hand pain for the previous 4 years.  On 
physical examination of the Veteran's hands, no abnormalities 
were noted.  The diagnosis was arthralgia of both hands.  The 
examiner noted that a "final diagnosis" would be provided 
after all diagnostic studies were complete.  A March 2004 VA 
x-ray examination report dated the same day stated that views 
of the Veteran's bilateral hands showed no fracture, 
dislocation or other significant bone, joint, or soft tissue 
abnormality in either hand.

A March 2006 VA orthopedic and musculoskeletal examination 
report stated that the Veteran's claims file had been 
reviewed.  The Veteran complained of bilateral hand pain.  On 
physical examination of the Veteran's hands, no abnormalities 
were noted.  The diagnosis was bilateral normal hand 
examination.  The examiner stated that there was no clinical 
evidence of any musculoskeletal limitation either due to 
pain, loss of motion, incoordination, weakness, flare-up, or 
lack of endurance after repetitive motion. A March 2006 VA x-
ray examination report dated the same day stated that views 
of the Veteran's bilateral hands showed no fracture, 
dislocation or other significant bone, joint, or soft tissue 
abnormality in either hand.

The medical evidence of record does not show that the Veteran 
has a current diagnosis of right or left hand disorders.  The 
September 1999 VA joints examination report did not note any 
right or left hand disorder.  While the May 2001 VA joints 
examination report gave a diagnosis of status post ligament 
damage of the hands, no abnormalities were found on physical 
examination and the examiner specifically stated that the 
diagnosis would not be final until after further diagnostic 
studies were completed.  These studies included an x-ray 
examination conducted later that day which showed no right or 
left hand abnormality.  Similarly, while the March 2004 VA 
joints examination report gave a diagnosis of arthralgia of 
the hands, no abnormalities were found on physical 
examination and the examiner also specifically stated that 
the diagnosis would not be final until after further 
diagnostic studies were completed.  These studies also 
included an x-ray examination conducted later that day, which 
found no abnormalities in the right or left hands.

In addition, the March 2006 VA orthopedic and musculoskeletal 
examination report found no abnormalities on physical 
examination and gave a diagnosis of bilateral normal hands.  
An x-ray examination conducted the same day found no 
abnormalities in the right or left hands.  Accordingly, the 
preponderance of the medical evidence of record shows that 
the Veteran does not have a current diagnosis of right or 
left hand disorders.  The existence of a current disability 
is the cornerstone of a claim for VA disability 
compensation.  See Degmetich, 104 F. 3d 1328; see also 
Gilpin, 155 F.3d 1353.

The Veteran also claims that his right and left hand 
disorders are related to an undiagnosed illness that occurred 
due to his service in the Persian Gulf.  However, the 
Veteran's lack of current right and left hand disorders is 
not analogous to undiagnosed right and left hand disorders.  
An undiagnosed disorder requires the existence of symptoms 
and abnormalities, but which cannot be attributed to a known 
disease or injury.  In this case, the preponderance of the 
medical evidence of record shows that the Veteran's right and 
left hands are normal.  As such, they do not meet the 
criteria for the symptoms of an undiagnosed illness.  See 38 
C.F.R. § 3.317.  In addition, as noted above, multiple 
medical reports have stated that many of the Veteran's 
physical complaints are in fact symptoms of his currently 
diagnoses psychiatric disorder.  As such, the medical 
evidence of record indicates that any symptoms that do exist 
but do not have a current diagnosis are more properly 
associated with the Veteran's currently diagnosed psychiatric 
disorder than with an undiagnosed illness.

The Veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of a right or left hand 
disorder.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. 
App. at 93.  Accordingly, the preponderance of the medical 
evidence of record does not show that the Veteran has a 
current diagnosis of a right or left hand disorder.  As such, 
service connection for right and left hand disorders is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.

Right and Left Ankle Disorders

The Veteran's service treatment records are negative for any 
diagnosis of a right or left ankle disorder.

After separation from military service, in a September 1999 
VA joints examination report the Veteran complained of left 
ankle pain.  On physical examination, no abnormalities were 
noted except for bilateral limitation of plantar flexion to 
40 degrees.  The diagnosis was status post ligament damage, 
left ankle.  The examiner stated that x-rays had been ordered 
and the diagnoses would be determined based on the results of 
all diagnostic studies.  A September 1999 VA x-ray 
examination report dated the same day stated that on views of 
the Veteran's left ankle, the bone and joint structures 
appeared intact with no evidence of arthritic change or other 
significant abnormality.

A May 2001 VA joints examination report did not note any 
complaints, symptoms, or diagnoses of a right or left ankle 
disorder.

A March 2004 VA joints examination report stated that the 
Veteran complained of ankle pain for the previous 4 years.  
On physical examination of the Veteran's ankles, no 
abnormalities were noted except for limitation of plantar 
flexion to 40 degrees, bilaterally.  The diagnosis was 
arthralgia of both ankles.  The examiner noted that a "final 
diagnosis" would be provided after all diagnostic studies 
were complete.  A March 2004 VA x-ray examination report 
dated the same day stated that views of the Veteran's right 
ankle showed no fracture, dislocation or other significant 
bone, joint, or soft tissue abnormality.  Views of the 
Veteran's left ankle showed an accessory center of 
ossification of the dorsal aspect at the talo-navicular 
joint, but no acute fracture, dislocation or other 
significant bone, joint, or soft tissue abnormality.

A March 2006 VA orthopedic and musculoskeletal examination 
report stated that the Veteran's claims file had been 
reviewed.  The Veteran complained of left ankle pain.  On 
physical examination of the Veteran's left ankle, plantar 
flexion was limited to 40 degrees, but the examiner stated 
that the Veteran did not have loss of motion.  No other 
abnormalities were noted.  The diagnosis was normal left 
ankle examination.  The examiner stated that there was no 
clinical evidence of any musculoskeletal limitation from 
ankle impairment either due to pain, loss of motion, 
incoordination, weakness, flare-up, or lack of endurance 
after repetitive motion.  A March 2006 VA x-ray examination 
report dated the same day stated that views of the Veteran's 
left ankle were obtained and compared to the results from 
March 2004.  The report noted no bony abnormality involving 
the ankle joint, though there was an ossicle adjacent to the 
dorsal aspect of the distal talus which was unchanged, and 
mild bony spurring involving the calcaneus.

The medical evidence of record does not show that the Veteran 
has a current diagnosis of right or left ankle disorders.  
While the September 1999 VA joints examination report gave a 
diagnosis of status post ligament damage, left ankle, the 
only abnormality found on physical examination was a slight 
limitation of plantar flexion.  This level of limitation was 
not considered to be a loss of range of motion by the 
examiner who conducted the March 2006 VA orthopedic and 
musculoskeletal examination.  Furthermore, the examiner who 
wrote the September 1999 report stated that x-rays had been 
ordered and the diagnoses would be determined based on the 
results of all diagnostic studies.  These studies included an 
x-ray examination conducted later that day which showed no 
left ankle abnormality.  The May 2001 VA joints examination 
report did not note any right or left ankle disorder.

While the March 2004 VA joints examination report gave a 
diagnosis of arthralgia of both ankles, no abnormalities 
other than the same slight limitation of plantar flexion were 
found on physical examination and the examiner also 
specifically stated that the diagnosis would not be final 
until after further diagnostic studies were completed.  These 
studies also included an x-ray examination conducted later 
that day, which found no abnormalities in the right ankle and 
only a center of ossification in the left ankle.  This 
ossification was not considered to be a disability by the 
examiner who conducted the March 2006 VA orthopedic and 
musculoskeletal examination report, which found no 
abnormalities on physical examination and gave a diagnosis of 
normal left ankle examination.  Accordingly, the 
preponderance of the medical evidence of record shows that 
the Veteran does not have a current diagnosis of right or 
left ankle disorders.  The existence of a current disability 
is the cornerstone of a claim for VA disability 
compensation.  See Degmetich, 104 F. 3d 1328; see also 
Gilpin, 155 F.3d 1353.

The Veteran also claims that his right and left ankle 
disorders are related to an undiagnosed illness that occurred 
due to his service in the Persian Gulf.  However, the 
Veteran's lack of current right and left ankle disorders is 
not analogous to undiagnosed right and left ankle disorders.  
An undiagnosed disorder requires the existence of symptoms 
and abnormalities, but which cannot be attributed to a known 
disease or injury.  In this case, the preponderance of the 
medical evidence of record shows that the Veteran's right and 
left ankles are normal.  As such, they do not meet the 
criteria for the symptoms of an undiagnosed illness.  See 38 
C.F.R. § 3.317.  In addition, as noted above, multiple 
medical reports have stated that many of the Veteran's 
physical complaints are in fact symptoms of his currently 
diagnoses psychiatric disorder.  As such, the medical 
evidence of record indicates that any symptoms that do exist 
but do not have a current diagnosis are more properly 
associated with the Veteran's currently diagnosed psychiatric 
disorder than with an undiagnosed illness.

The Veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of a right or left ankle 
disorder.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. 
App. at 93.  Accordingly, the preponderance of the medical 
evidence of record does not show that the Veteran has a 
current diagnosis of a right or left ankle disorder.  As 
such, service connection for right and left ankle disorders 
is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claims, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.

Circulatory Disorder

The Veteran's service treatment records are negative for any 
diagnosis of a circulatory disorder.

After separation from military service, a May 2001 VA general 
medical examination report stated that on physical 
examination, the Veteran's cardiovascular system was normal.  
The impression was "clinically no abnormality detected."

A March 2004 VA respiratory examination report stated that 
the Veteran had never been hospitalized or seen a physician 
for any circulation problem.  He complained of feeling cold 
in his lower extremities and wore long underwear and used a 
heated blanket throughout the year.  He did not give a 
history of intermittent claudication or symptoms consistent 
with peripheral vascular disease.  The Veteran reported no 
history of leg swelling, edema, or venous insufficiency.  On 
physical examination, no arterial or circulatory 
abnormalities were noted.  The diagnosis was no clinical 
evidence of peripheral vascular insufficiency or venous 
insufficiency.

An April 2004 VA lower extremity arterial Doppler report 
stated that after views of the Veteran's lower extremity 
arteries, the impression was normal resting arterial 
perfusion of the lower extremities, bilaterally, and no 
evidence of hemodynamically significant large vessel arterial 
occlusive disease in the legs.

A March 2006 VA Gulf War guidelines examination report stated 
that the Veteran's claims file had been reviewed.  The 
Veteran complained of coldness in his lower extremities.  The 
examiner noted the results of the March 2004 VA respiratory 
examination report and stated that on physical examination, 
no cardiovascular abnormalities were noted.

The medical evidence of record does not show that the Veteran 
has a current diagnosis of a circulatory disorder.  There is 
no in-service or post-service medical evidence of record 
which shows abnormal circulatory findings or provides a 
diagnosis of a circulatory disorder.  In addition, the 
Veteran has stated that he has never seen a physician for his 
circulatory complaints.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich, 104 F. 3d 1328; see also 
Gilpin, 155 F.3d 1353.

The Veteran also claims that his circulatory disorder is 
related to an undiagnosed illness that occurred due to his 
service in the Persian Gulf.  However, the Veteran's lack of 
a current circulatory disorder is not analogous to an 
undiagnosed circulatory disorder.  An undiagnosed disorder 
requires the existence of symptoms and abnormalities, but 
which cannot be attributed to a known disease or injury.  In 
this case, there is no medical evidence of record which shows 
any circulatory abnormalities of any kind.  As such, the 
criteria for the symptoms of an undiagnosed illness have not 
been met.  See 38 C.F.R. § 3.317.  In addition, as noted 
above, multiple medical reports have stated that many of the 
Veteran's physical complaints are in fact symptoms of his 
currently diagnoses psychiatric disorder.  As such, the 
medical evidence of record indicates that any symptoms that 
do exist but do not have a current diagnosis are more 
properly associated with the Veteran's currently diagnosed 
psychiatric disorder than with an undiagnosed illness.

The Veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of a circulatory disorder.  
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
Accordingly, the medical evidence of record does not show 
that the Veteran has a current diagnosis of a circulatory 
disorder.  As such, service connection for a circulatory 
disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the Veteran has a current diagnosis 
of a circulatory disorder, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

Sleep Disorder

The Veteran's service treatment records are negative for any 
diagnosis of a sleep disorder.

In a September 1999 VA mental disorders examination report, 
the Veteran reported that he slept 5 to 6 hours per night.  
He did not report having nightmares, but had "strange 
dreams" twice per week.  After mental status examination, no 
sleep disorder was diagnosed.

In a September 1999 VA intestines examination report, the 
Veteran complained of difficulty staying asleep and reported 
sleeping 5 to 6 hours per night.  After physical examination, 
no sleep disorder was diagnosed.

In a May 2001 VA neurological disorders examination report, 
the Veteran complained of difficulty sleeping for the 
previous 3 years.  After physical examination, no sleep 
disorder was diagnosed.

A May 2001 VA general medical examination report stated that 
the Veteran had a history of sleep disturbance.

A March 2004 VA medical examination report stated that the 
Veteran complained of sleep disturbances which had increased 
in severity since 2002.  He reported sleep walking and sleep 
talking.  The Veteran stated that he sometimes "gets violent 
and starts grabbing his wife" while asleep.  He reported 
that he had never seen a doctor for his sleep disturbance and 
had never had a sleep study done.  The Veteran emphasized 
that his main complaint was walking and talking while asleep.  
On physical examination, no abnormality was noted.  The 
diagnosis was sleep disturbances.

A March 2006 VA Gulf War guidelines examination report stated 
that the Veteran's claims file had been reviewed.  The 
Veteran complained of sleep disturbances which include some 
violent movements and talking while asleep.  The examiner 
stated that "all those problems should be covered under 
psychiatric evaluation."

In an April 2006 VA psychological examination report, the 
Veteran complained of sleeping for only about 4 hours per 
night.

An October 2006 VA mental disorders examination report stated 
that the Veteran's claims file had been reviewed.  The 
Veteran complained of insomnia, violent dreams, sleep 
walking, and sleep talking.  On psychiatric examination, the 
Veteran had sleep impairment.

The medical evidence of record shows that the Veteran's 
currently diagnosed sleep disorder is a symptom of his 
psychiatric disorder.  While the Veteran has a current 
diagnosis of sleep disturbances, the March 2006 VA Gulf War 
guidelines examination report indicated that it was of a 
psychiatric origin, as contrasted with a physiological 
origin.  The subsequent April 2006 VA psychological 
examination report and the October 2006 VA mental disorders 
examination report both noted the Veteran's sleep complaints, 
but did not provide a separate diagnosis of a sleep disorder 
independent of the Veteran's currently diagnosed psychiatric 
disorder.  

The Veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of a sleep disorder that is 
independent of his currently diagnosed psychiatric disorder.  
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
Accordingly, the preponderance of the medical evidence of 
record shows that the Veteran's currently diagnosed sleep 
disorder is a symptom of his psychiatric disorder.  As 
service connection has been granted for a psychiatric 
disorder, awarding service connection for the Veteran's sleep 
disorder would constitute prohibited pyramiding.  38 C.F.R. § 
4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  As such, service connection for a sleep disorder is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record shows that the Veteran's currently diagnosed sleep 
disorder is a symptom of his psychiatric disorder, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a psychiatric disorder is granted.

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a bilateral hand disorder is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for a circulatory disorder is denied.

Service connection for a sleep disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


